FILED IN
                                                       14th COURT OF APPEALS
                   FOURTEENTH COURT OF APPEALS HOUSTON, TEXAS
                                                       1/13/2015 3:54:59 PM
                    INFORMATION SHEET BY COURT REPORTERS
                                                       CHRISTOPHER A. PRINE
                                                                Clerk
You are expected to file the reporter’s record by the original due date. See Tex. R. App. P.35. If
a reporter determines that the due date may not be met, please advise the Clerk of the Court of
Appeals immediately in writing, stating the reason and the due date by which the record will be
filed. Generally speaking, for good cause shown, the Court will grant no more than two
extensions from the original record due date, each extension not to exceed 30 days in regular
appeals and 10 days in accelerated appeals for a total period not to exceed 60 days in regular
appeals and 20 days in accelerated appeals.

Appellate Case Number: 14-14-00528-CV Trial Court Case Number: 2007-69193

   (1) Is there a Reporter's Record?                                              ✔Y          N

   (2) Are you the only court reporter involved in this appeal?                   ✔Y          N
   If not, please provide the names and addresses of all other court
   reporters below.



   (3) Has the appellant requested that the reporter’s record be prepared or      ✔Y          N
   has the trial court ordered that the record be prepared?

   (4) Please select from the following options:
      A. The appellant has paid for the record.
      B. The appellant has made arrangements to pay for the record
      C. The appellant is appealing as indigent.
      D. The appellant has not paid or made arrangements to pay for the
          record and is not appealing as indigent.

   (5) Extension (fill out if extension is required for any reason other than payment)
    I was unable to file the record in this appeal by 11/8/14
                                                          ________. I expect the record
   in this appeal to be approximately 1150       _______ pages. The record covers
   _______days
    6             of testimony.   I believe  that I can file the record by _________.
                                                                             2/27/15   I
   ask that the court grant an extension until that time for filing the record.
   Additional Comments: ___________________________________________
                              Neither side oppose the extension. 425 pages of the 1150 have
                            been completed, actual remaining balance of 725 pages.

Court Reporter's Signature, Full Address, Email Address and Telephone Number:
/s/ Michelle Tucker 201 Caroline, Rm. 915 Houston, TX 77002 7-368-6090
_______________________________________________________________________

_______________________________________________________________________